PCIJ_AB_73_Borchgrave_BEL_ESP_1938-04-30_ORD_01_DI_00_FR.txt. 1938.

Le 30 avril.

Rôle général
n° 72.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE 30 AVRIL 1938

ANNÉE JUDICIAIRE 1938

AFFAIRE BORCHGRAVE

(DÉSISTEMEN 1)

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-
Président ; le comte RoSTWOROWSKI, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. van EvsiNGA, MM. CHENG, Hupson, DE VISSCHER,
juges.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conseil,

vu l’article 48 du Statut de la Cour,
vu l’article 68 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu le compromis, signé le 20 février 1937 entre le Gouverne-
ment belge et le Gouvernement espagnol, déposé et enregistré
au Greffe de la Cour le 5 mars 1937, en vertu duquel ces Gou-
vernements, considérant qu’une contestation s'est élevée entre
eux à propos de la mort du baron Jacques de Borchgrave et
qu'ils sont tombés d’accord pour soumettre le différend à la
décision de la Cour, prient la Cour de dire si, étant données
les circonstances de fait et de droit concernant le cas, la res-
ponsabilité du Gouvernement espagnol se trouve engagée ;

4
5 A/B 73. — AFFAIRE BORCHGRAVE

Vu les exceptions préliminaires soulevées le 29 juin 1937 par
le Gouvernement espagnol ;

Vu l'arrêt rendu, en date du 6 novembre 1937, sur lesdites
exceptions, ainsi que l'ordonnance, de même date, par laquelle
la Cour a fixé les délais pour le dépôt du Contre-Mémoire espagnol,
de la Réplique belge et de la Duplique espagnole sur le fond ;

Vu l'ordonnance, en date du 21 décembre 1937, par laquelle
le Président de la Cour a prorogé au 4 janvier 1038 la date
d'expiration du délai afférent au dépôt dudit Contre-Mémoire ;
_ Vu les lettres, enregistrées au Greffe le 4 janvier 1938, par
lesquelles les agents des deux Parties ont demandé au Greffier
de « porter à la connaissance de la Cour que, de commun
accord, les Gouvernements belge et espagnol renoncent a pour-
suivre l’instance concernant l’affaire Borchgrave » ;

Considérant qu'aux termes de l’article 68 du Règlement, si
les parties font connaître par écrit qu'elles renoncent à pour-
suivre l'instance, c’est à la Cour qu’il appartient de prendre
acte du désistement des parties et de prescrire la radiation de
l'affaire du rôle ;

Considérant que le Président de la Cour — en attendant que
la Cour siège, et qu’elle puisse donner aux communications des
agents des Gouvernements belge et espagnol la suite formelle
que ces communications comportent — a, par une ordonnance
datée du 4 janvier 1938, suspendu la procédure écrite dans
Vaffaire ;

La Cour

prend acte du désistement des Gouvernements belge et espagnol
de l'instance engagée par le compromis enregistré le 5 mars

1937 ;
ordonne la radiation de l'affaire du rôle de la Cour.

Fait au Palais de la Paix, à La Haye, le trente avril mil
neuf cent trente-huit, en trois exemplaires, dont l'un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement belge et au Gouvernement
espagnol.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier-adjoint de la Cour:

(Signé) J. JorsTAD.
